       Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

  CHRISTOPHER LIEW                                *
                                                  *
                          Plaintiff,              *
                                                  *    CASE NO. 4:20-cv-20-4053
  v.                                              *
                                                  *
  SERVOMEX COMPANY                                *
                                                  *
                          Defendant.              *

                           PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff Christopher Liew (hereinafter “Liew” or “Plaintiff”) brings this

suit against and complains of Servomex Company (referred to as “Defendant” or

“SERVOMEX”).

                                       A. NATURE OF THE CASE

   1. This employment discrimination case is brought by Christopher Liew, a former assistant

        manager for Servomex Company. Plaintiff Liew brings this race discrimination, age

        discrimination, and retaliation case pursuant to Title VII of the Civil Rights Act of 1964,

        as amended by the Civil Rights Act of 1991, 42 U.S.C. 2000e, et. seq. (“Title VII”) and

        Age Discrimination in Employment Act (ADEA).

   2. Liew brings this action because Servomex has maintained a discriminatory workplace in

        which he has been subject to discrimination based upon his race, national origin, and age.

        When Liew opposed these unlawful discriminatory practices, Servomex retaliated against

        him by harassing him and ultimately fired him. Liew’s opposition to Servomex’s




                                                 1
  Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 2 of 11




   discriminatory employment practices was also a motivating factor for his constructive

   discharge.

                                            B. PARTIES

3. Plaintiff CHRISTOPHER LIEW is an individual, who is a citizen of the State of Texas

   and resided within the Southern District of Texas where a substantial part of the events or

   omissions giving rise to the claim occurred.

4. Defendant Servomex Company is a foreign for-profit corporation that may be served

   through its registered agent United Agent Group Inc. at 2425 W Loop South #200,

   Houston, TX, 77027 or wherever they may be found.

                                C. JURISDICTION AND VENUE

5. The Court has subject matter jurisdiction over this case because it arises under the laws of

   the United States. Within 300 days of occurrences of the acts complained of, Liew, filed

   his initial complaint with the Equal Employment Opportunity Commission (“EEOC”).

6. Liew has exhausted any applicable administrative remedies and on August 31, 2020,

   received the Dismissal and Notice of Right to Sue letter from EEOC. This lawsuit has

   been filed within 90 days of his receipt of the Dismissal and Notice of Right to Sue letter.

7. All conditions precedent to filing this lawsuit and as required by law have been

   performed or have occurred.

8. Venue is proper in this judicial district court under 28 U.S.C. §1391(b), (c) and 42

   U.S.C. §2000e-5(f)(3), because Servomex has offices, conducts business, and can be

   found in this district, and a substantial part of the events or omissions giving rise to

   Liew’s causes of action occurred in the Southern District of Texas.




                                              2
  Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 3 of 11




                                 D. STATEMENT OF FACTS
9. Plaintiff Liew, an Asian male over the age of 40, was employed as a Senior Accountant

   with Servomex from February 4, 2015 to December 4, 2018.

10. During his employment, Ms. Anita Martin was hired by Servomex as the Human

   Resources Manager.

11. Ms. Martin started to discriminate against and harass Liew based on his race and national

   origin. Ms. Martin did not harass non-Asian employees.

12. Ms. Martin and Liew filed HR complaints against each other.

13. Servomex sent Nick Popper, an in-house counsel from Spectris (Servomex’s parent

   company) flew in from England to investigate the latest HR complaint that Plaintiff Liew

   made against Ms. Martin.

14. Mr. Popper’s investigation of Anita Martin ended in July of 2018.

15. At the conclusion of the investigation of Mr. Liew’s HR complaint against Ms. Anita

   Martin, she resigned.

16. As a result of the investigation, Mr. Popper and Sian Haynes, Chief Financial Officer,

   were aware that Liew had made HR complaints of discrimination by Servomex’s Human

   Resource Manager.

17. On May 14, 2018, Liew’s direct manager passed away and left his Senior Finance

   Manager position vacant.

18. Both Liew and Mr. Luciano Fortes applied for the Senior Finance Manager position.

19. Liew had more years of experience with Servomex than Mr. Fortes.

20. At the time of his application for the manager position, Mr. Fortes was not even an

   employee of Servomex.




                                            3
  Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 4 of 11




21. At the time of his application, Mr. Fortes had not done any month-end close or forecast

   for the company.

22. Mr. Fortes had never prepared a budget for Servomex.

23. When he applied for the job, Liew was the sole person who did the month-end close,

   forecast, and prepared the budget for 2019.

24. Liew had more experience than Mr. Fortes but did not get selected by Mr. Haynes for the

   Senior Finance Manager position.

25. Mr. Fortes was substantially younger than Liew.

26. Sian Haynes, Chief Financial Officer, selected Mr. Fortes for the promotion instead of

   Liew. When Mr. Hayes picked Mr. Fortes for the Senior Finance Manager position, Mr.

   Fortes became Liew’s supervisor.

27. Servomex retaliated against Liew by requiring him to train his supervisor on a regular

   basis for the job that Liew wanted.

28. In retaliation for his past protected activity of complaining about discrimination,

   Servomex began a campaign of documenting reasons to terminate Liew.

29. Based on reasonable belief, Mr. Fortes and Ms. Hayes collected various complaints from

   Liew’s co-workers from July through November of 2018.

30. When Servomex employees (who were not Asian or whose national origin were not from

   Asia, or had not filed a complaint of discrimination) were accused by another co-worker

   of making inappropriate discriminatory comments, Servomex would inform them of the

   accusation, allow for them to respond, and clear their name before the complaint resulted

   in disciplinary action.




                                             4
  Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 5 of 11




31. Servomex did not solicit complaints from co-workers against employees (who were not

   Asian or who’s national origin were not from Asia or had not filed a complaint of

   discrimination).

32. From July through November of 2017, Mr. Hayes and Mr. Fortes were involved in

   collecting complaints about Plaintiff Liew from his co-workers.

33. From July through November of 2017, Mr. Hayes and Mr. Fortes never told Plaintiff

   Liew that they received complaints about him from his co-workers.

34. From July through November of 2017, Mr. Hayes and Mr. Fortes never told Plaintiff

   Liew that they were investigating complaints from his co-workers about him

35. Servomex did not inform Liew each time a co-worker made a complaint against him.

36. Rather than give him verbal warnings or counseling, Mr. Fortes continued to work with

   him on a regular basis between July through November 2018 without saying a thing.

37. Until the date of termination, Servomex did not inform Liew of their investigation into

   his alleged misconduct.

38. Servomex has an anti-discrimination policy and requires prompt notice to the employee

   who discriminates against a co-worker followed by an investigation.

39. Servomex did not discipline Liew after every complaint made between June through

   October of 2018.

40. Servomex did not tell the alleged victims of Liew’s alleged misconduct that they

   investigated the individual complaint and disciplined Liew.

41. The reason for this is that Servomex did not treat these alleged misconduct as legitimate

   complaints until they needed justifications to fire him on December 4, 2018.




                                             5
  Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 6 of 11




42. Servomex sent Ms. Haynes from England to the Servomex office in Sugarland in order to

   fire Liew on December 4, 2018.

43. Based on reasonable belief, after Servomex fired Liew, they replaced Liew with

   substantially younger employee(s).

44. The basis for terminating Liew was not valid and pretext for discrimination and

   retaliation at best.

45. For example, Servomex accused Liew of raising his voice to Ms. Robin Minor, an

   African American co-worker.

46. Ms. Minor worked in a cubical in an open space work area.

47. If Liew had yelled at Ms. Minor, other co-workers in the adjacent cubicle would have

   been able to hear him.

48. No one else heard Liew yell at Ms. Minor on this occasion.

49. Despite this, Servomex accused Liew of yelling at a co-worker and using that as a basis

   for terminating him on December 4, 2018.

50. During his many years of employment with Servomex, Plaintiff Liew always received

   good or excellent performance evaluations.

51. During the years of employment, Servomex never counseled or disciplined Plaintiff Liew

   for misconduct.

52. From his date of hire until June of 2017, Servomex never received any accusations of

   discrimination against Mr. Liew.

53. Three hundred days after he was fired, Liew filed his charge of discrimination with the

   Equal Employment Opportunity Commission (“EEOC”) on September 30, 2019.

54. Servomex subsequently fired Mr. Fortes for performance reasons.




                                            6
     Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 7 of 11




   55. This development confirms that Liew was more qualified than Mr. Fortes for the Senior

      Finance Manager position.

   56. The effect of the practices complained of in the foregoing has been to deprive Liew of

      equal employment opportunities and otherwise adversely affect his status as an employee,

      because of his age, race, and national origin for subsequently complaining about the

      discrimination.

   57. The unlawful employment practices complained of in the foregoing were intentional.

   58. The unlawful employment practices complained of in the foregoing were done with

      malice or with reckless indifference to the federally and state-protected rights of Liew.

                                        E. CAUSES OF ACTION

Count 1: Race and National Origin Discrimination Under Title VII of the Civil Rights Act
   59. Liew repeats and realleges paragraphs 1 through 58 with the same force and effect as

      though fully set forth herein.

   60. Servomex’s employment practices had a disparate impact on Liew because of his age,

      race, national origin, and protected activities.

   61. Servomex’s actions demonstrate that they have engaged in age, race, national origin

      discrimination and retaliatory practices with malice or with reckless indifference to

      Liew’s protected rights and are in violation of Title VII of the Civil Rights Act.

   62. During his employment with Servomex, Liew was subjected to discrimination that

      was based upon his race, national origin, and protected activity.

   63. Servomex’s discrimination and retaliation of Liew culminated in one or more tangible

      employment actions, including termination.




                                                 7
     Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 8 of 11




  64. Such discrimination and retaliation has caused Liew to suffer damages of severe

      emotional distress and lost wages including lost raises, seniority, and retirement benefits,

      and other benefits associated as Liew has been subjected to an adverse employment

      action as a result of the retaliation. Such discrimination was committed with malice and

      reckless indifference to the rights of Liew who endured discrimination, opposed

      such, and reported discriminatory behavior and desires to be treated equally pursuant to

      the intent of the statute to protect victims from such actions.

  65. Liew has been denied opportunities to which he was entitled and such benefits and

      privileges that he would have received if he had not been intentionally

      discriminated and retaliated against by Servomex.

  66. Liew is now suffering and will continue to suffer past and future pecuniary losses,

      emotional and physical pain, suffering, inconvenience, mental anguish, loss of

      enjoyment of life, and other non-pecuniary losses.         These irreparable injuries and

      monetary damages are the results of Servomex’s retaliatory practices and they will

      continue unless and until this Court grants relief.

Count No. 2- Retaliation in Violation of Title VII

  67. Liew repeats and realleges paragraphs 1 through 58 with the same force and effect as

      though fully set forth herein.

  68. Servomex’s internal records now reflect that Plaintiff Liew was terminated for

      misconduct.

  69. Because Servomex terminated Plaintiff Liew was for misconduct, he is ineligible for

      rehire.




                                                8
    Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 9 of 11




  70. Servomex’s actions, either through themselves or through their agents, representatives,

     and/or employees, constituted unlawful retaliation in violation of Title VII.

  71. Liew has been denied opportunities to which he was entitled and such benefits and

     privileges that he would have received if he had not been intentionally

     discriminated against and retaliated against by Servomex.

  72. Liew is now suffering and will continue to suffer past and future pecuniary losses,

     emotional and physical pain, suffering, inconvenience, mental anguish, loss of

     enjoyment of life, and other non-pecuniary losses.       These irreparable injuries and

     monetary damages are the results of Servomex’s retaliatory practices and they will

     continue unless and until this Court grants relief.

Count No. 3-ADEA
  73. Liew repeats and realleges paragraphs 1 through 58 with the same force and effect as

     though fully set forth herein.

  74. Servomex’s termination of Liew and replacing him with a younger employee represents a

     violation of the ADEA.

  75. Liew has been denied opportunities to which he was entitled and such benefits

     and privileges that he would have received if he had not been intentionally

     discriminated against and retaliated against by Servomex.

  76. Servomex has willfully violated the ADEA. As a result, Liew is entitled to recover

     liquidated damages.

  77. Liew can recover attorney’s fees, back pay, and reinstatement or front pay.




                                              9
     Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 10 of 11




                                                 F. PRAYER

       For these reasons, Plaintiff, Christopher Liew, prays that Defendant Servomex Company

is cited to appear and answer herein and that on final hearing this Court grant the following relief:

           a) For actual damages;

           b) Back pay to compensate Liew for loss of income and/or employment-related

               benefits resulting from age discrimination under ADEA, and the Title VII

               discriminatory and retaliatory actions of Defendant;

           c) Reinstatement;

           d) Compensatory damages for severe mental anguish in the past and future, injury to

               his reputation, for adverse effects on his career, and diminished earning capacity

               resulting from the Title VII discriminatory and retaliatory actions of Defendant;

           e) Under Title VII, for exemplary and/or punitive damages in the amount found by

               the trier of fact to punish and deter the continuation of Defendant’s unlawful

               employment practices;

           f) Under Title VII and ADEA, an award of reasonable attorney’s fees and the cost and

               expenses related to the litigation of this claim;

           g) Liquidated damages for willful violation of ADEA;

           h) Pre-judgment interest at the highest rate allowed by law;

           i) Post-judgment interest at the highest rate allowed by law; and

           j) For such other and further relief to which this Court deems Plaintiff is justly entitled

               and/or deems proper.




                                                 10
Case 4:20-cv-04053 Document 1 Filed on 11/29/20 in TXSD Page 11 of 11




                                      Respectfully submitted,

                                      TRAN LAW FIRM

                                      /S/Trang Q. Tran
                                      Trang Q. Tran
                                      Federal I.D: 20361
                                      Texas Bar No. 00795787
                                      2537 S. Gessner Road, Suite 104
                                      Houston, Texas 77063
                                      Telephone: (713) 223-8855
                                      trang@tranlf.com
                                      service@tranlf.com

                                      ATTORNEY FOR PLAINTIFF




                                 11
